                                                                     Case 2:20-cv-00239-GMN-VCF Document 24 Filed 04/29/20 Page 1 of 3




                                                                David H. Krieger, Esq.
                                                           1
                                                                Nevada Bar No. 9086
                                                           2    Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                                KRIEGER LAW GROUP, LLC
                                                           4    2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5    Henderson, Nevada 89052
                                                                Phone: (702) 848-3855
                                                           6
                                                                dkrieger@kriegerlawgroup.com
                                                           7    smiller@kriegerlawgroup.com
                                                           8

                                                           9

                                                           10
                                                                                        UNITED STATES DISTRICT COURT

                                                           11                                   DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                                                                 WESLEY SZAREJKO,                                 Case No.: 2:20-cv-00239-GMN-VCF
                         Henderson, Nevada 89052




                                                           13

                                                           14                        Plaintiff(s),
                                                           15
                                                                       vs.                                          MOTION TO WITHDRAW AS
                                                           16                                                     ATTORNEY PURSUANT TO LOCAL
                                                           17
                                                                 MRS ASSOCIATES, INC., et al.,                            RULE IA 11-6

                                                           18                         Defendant(s).
                                                           19
                                                                      David H. Krieger, Esq. and Shawn W. Miller, Esq. hereby moves this Honorable
                                                           20

                                                           21   Court for an Order authorizing his withdrawal as counsel of record for Plaintiff Wesley
                                                           22
                                                                Szarejko in the above-captioned matter. David H. Krieger, Esq. and Shawn W. Miller,
                                                           23

                                                           24   Esq. resigned from the Haines & Krieger, LLC law firm and are no longer representing
                                                           25   the Plaintiff and should no longer receive electronic notifications or e-filings. The Plaintiff
                                                           26
                                                                will continue to be represented by George Haines, Esq. with Haines & Krieger, LLC and
                                                           27

                                                           28   Michael Kind, Esq. with Kind Law. Because Plaintiff is represented by counsel, the


                                                                                                            -1-
                                                                     Case 2:20-cv-00239-GMN-VCF Document 24 Filed 04/29/20 Page 2 of 3




                                                                withdrawal of David H. Krieger, Esq. and Shawn W. Miller, Esq. does not affect Plaintiff’s
                                                           1

                                                           2    representation in this case.
                                                           3

                                                           4
                                                                      Dated: Dated April 28, 2020

                                                           5
                                                                                                               Submitted By:

                                                           6
                                                                                                               /s/ David H. Krieger, Esq.          .
                                                           7
                                                                                                               David H. Krieger, Esq.
                                                           8                                                   Shawn W. Miller, Esq.
                                                           9
                                                                                                               KRIEGER LAW GROUP, LLC
                                                                                                               2850 W. Horizon Ridge Pkwy., Suite 200
                                                           10                                                  Henderson, Nevada 89052
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                         Henderson, Nevada 89052




                                                           13

                                                           14

                                                           15
                                                                                               4-29-2020
                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                         -2-
                                                                     Case 2:20-cv-00239-GMN-VCF Document 24 Filed 04/29/20 Page 3 of 3




                                                                                           CERTIFICATE OF SERVICE
                                                           1

                                                           2          I HEREBY CERTIFY that on April 28, 2020, I caused the foregoing MOTION TO
                                                           3
                                                                WITHDRAW AS ATTORNEY PURSUANT TO LR IA 11-6 (“Motion”) to be filed and
                                                           4

                                                           5    served via CM/ECF to all parties in this case via the CM/ECF System, including service on
                                                           6
                                                                Plaintiff’s counsel George Haines and Michael Kind.
                                                           7

                                                           8

                                                           9                                                   /s/ David H. Krieger            .
                                                           10
                                                                                                               An employee of Krieger Law Group

                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                         Henderson, Nevada 89052




                                                           13

                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                         -3-
